      Case 2:20-cv-01808-JAM-AC Document 3 Filed 09/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STANLEY HOWARD,                                     No. 2:20-cv-01808-JAM-AC
12                        Plaintiff,
13            v.                                          ORDER
14    MARY C. DALY, et al.,
15                        Defendants.
16

17           Plaintiff, who is proceeding in pro se, has filed an application to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915. ECF No. 2.

19           The federal venue statute provides that a civil action “may be brought in (1) a judicial

20   district in which any defendant resides, if all defendants are residents of the State in which the

21   district is located, (2) a judicial district in which a substantial part of the events or omissions

22   giving rise to the claim occurred, or a substantial part of property that is the subject of the action

23   is situated, or (3) if there is no district in which an action may otherwise be brought as provided in

24   this action, any judicial district in which any defendant is subject to the court’s personal

25   jurisdiction with respect to such action.” 28 U.S.C. § 1391(b).

26           In this case, all defendants are located in San Francisco, California. The defendants are

27   each employed by the Federal Reserve Bank of San Francisco. ECF No. 1 at 6. Though the

28   contents of plaintiff’s complaint are convoluted, plaintiff appears to take issue with the existence
                                                          1
      Case 2:20-cv-01808-JAM-AC Document 3 Filed 09/18/20 Page 2 of 2

 1   of the federal reserve bank system. Id. at 1-10. Thus, a substantial part of the claims occurred, to
 2   the extent they occurred anywhere, in San Francisco. Therefore, plaintiff’s claim should have
 3   been filed in the United States District Court for the Northern District of California. In the
 4   interest of justice, a federal court may transfer a complaint filed in the wrong district to the
 5   correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932 (D.C. Cir.
 6   1974).
 7            Accordingly, IT IS HEREBY ORDERED that this matter is transferred to the United
 8   States District Court for the Northern District of California.
 9   DATED: September 17, 2020
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
